Citation Nr: 1125496	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-38 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO continued the 30 percent evaluation for allergic rhinitis and denied service connection for obstructive sleep apnea.  

The Board notes that the Veteran had requested a hearing before the Board.  He was scheduled for such a hearing in May 2010, but he failed to appear.  He has not requested that the hearing be rescheduled, nor has he provided good cause. Therefore, the Veteran's request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

The issue of entitlement to service connection for obstructive sleep apnea will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's allergic rhinitis is already assigned the maximum schedular rating available.

3.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and his allergic rhinitis is not so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for allergic rhinitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6522 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO did provide the appellant with notice in November 2006, prior to the initial decision on the claim in March 2007, as well as in May 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the notice letters about the information and evidence that is necessary to substantiate his claim for an increased evaluation.  The November 2006 and May 2008 letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  Those letters also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  

In addition, the November 2006 and May 2008 letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Moreover, the November 2006 letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are relevant to claim being decided herein.  The Veteran was also provided VA examinations in December 2006 and January 2010 in connection with his claim for an increased evaluation for allergic rhinitis.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  Therefore, the appeal is ready to be considered on the merits.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

The Veteran's service-connected allergic rhinitis is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under that diagnostic code, a 10 percent disability evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent disability evaluation is warranted for allergic or vasomotor rhinitis with polyps. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for allergic rhinitis. Initially, the Board notes that a 30 percent disability evaluation is the maximum schedular rating available under Diagnostic Cide 6522.  Consequently, the Veteran is not entitled to an increased evaluation under that diagnostic code. 

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing sinusitis, the Board finds that the criteria for a rating in excess of 30 percent for his disability are simply not met. See 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under Diagnostic Code 6513, a 50 percent disability rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

In a May 2004 statement, Dr. E.W. (initial used to protect the Veteran's privacy), a private physician, noted that the Veteran had been having ear and sinus infections, which required antibiotic therapy three or four times a year.  However, he also noted that there were no discolored secretions in the inferior turbinate.

During a VA examination in December 2004, the Veteran reported having symptoms of severe nasal obstruction, occasional purulent discharge, difficulty breathing through the nose, hoarseness from posterior nasal drip, hyponasal speech, anosmia, constant intermittent frontal headaches, and frequent allergic attacks with sneezing and rhinaria.   A physical examination revealed right mild turbinate hypertrophy, but good nasal airway.  There was no purulent discharge noted, although the examiner noted that the Veteran was on antibiotics.  He had only minimal nasal crusting.  The examiner diagnosed the Veteran with chronic rhinosinusitis with an allergic component.

During a VA examination in December 2006, the Veteran reported having sinus headaches and acute sinusitis for which he required antibiotic therapy.  However, on physical examination, his head, ears, eyes, nose, and throat were normal.  His sinuses were also normal and nontender.  There was some swelling of the left middle turbinate of the nose and erythema, but there was no exudate or ulcerations.  The examiner diagnosed him with allergic rhinitis.

During his most recent VA examination in January 2010, the Veteran reported having constant sinus problems with headaches, which required antibiotic therapy.  He also complained of interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, pain, and crusting.  The examiner concluded that there was no change in the established diagnosis of allergic rhinitis, and he specifically noted that there was no objective evidence of nasal obstruction, nasal polyps, rhinitis, or sinusitis.

In summary, the Veteran has reported during VA examinations that he has sinus problems and sinusitis.  However, the medical evidence of record shows that he has been repeatedly diagnosed with rhinitis, and the most current medical evidence of record shows that there is no evidence of sinusitis.  Based on the foregoing, the evidence does not show that he has chronic sinusitis following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Therefore, the Board finds that a rating in excess of 30 percent under Diagnostic Code 6513 is not warranted.  Accordingly, the preponderance of the evidence is against the claim for an increased evaluation for allergic rhinitis.


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Moreover, the Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his allergic rhinitis, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].   Indeed, there has been no allegation of exceptional factors in this appeal.  The January 2010 VA examiner even noted that the Veteran was not incapacitated during episodes of his allergic rhinitis and commented that his disability did not result in any overall functional impairment or limitations on his occupation and daily activities.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected allergic rhinitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


Total Evaluation Based on Individual Unemployability Due to Service-Connected Disabilities (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him or her from obtaining or maintaining all gainful employment for which his or her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and, (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, the evidence does not show, nor does the Veteran contend, that his service-connected allergic rhinitis renders him unemployable.   In fact, the December 2006 and January 2010 VA examination reports both note that his allergic rhinitis does not cause limitations on his usual occupation or daily activities.  Therefore, further consideration of entitlement to TDIU is not required.


ORDER

An evaluation in excess of 30 percent for allergic rhinitis is denied.




REMAND

As noted above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has contended that he has obstructive sleep apnea that is secondary to his allergic rhinitis.  Private treatment records do show that the Veteran was diagnosed with obstructive sleep apnea in 2006, and he is service-connected for allergic rhinitis.  However, the evidence of record does not include a medical opinion addressing whether there is any relationship between the two disorders.  In this regard, the December 2006 VA examiner noted that the Veteran had severe obstructive sleep apnea and recommended the use of a continuous positive airway pressure (CPAP) machine.  However, the examiner only diagnosed the Veteran with allergic rhinitis and did not render any opinion on the etiology of the sleep apnea.  Similarly, the Veteran told the January 2010 VA examiner that he used a CPAP machine for breathing problems, but he was only diagnosed with allergic rhinitis at that time.  

In light of the Veteran's contentions and the evidence of record, including the fact that he is currently service-connected for his allergic rhinitis, the Board has determined that he should be afforded a VA examination to determine the etiology of any obstructive sleep apnea that may be present.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has sleep apnea that was either caused by or aggravated by his service-connected allergic rhinitis.  If not, he or she should indicate whether it is at least as likely as not that the disorder is otherwise causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


